Honorable J. W. Edgar         Opinion No. WW-660
Commissioner of Education
Texas Education Agency        Re: Whether the policy
201 East 11th Street              followed by the
Austin, Texas                     Texas Education
                                  Agency and the
                                  method employed in
                                  filing expense claims
                                  where a group return
                                  is involved is In ac-
                                  cordance with the leg-
                                  islative intent set out
                                  in the current General
Dear Dr. Edgar:                   Appropriation Act.
       You have requested our opinion regarding
a question predicated upon the following facts
which we quote from your letter:
            "The Texas Education Agency
      requires personnel to travel to-
      gether in the same vehicle when
      the performance of the official
      duties permit without injuring the
      efficiency of the organization and
      when it is more economical to the
      state, and to require a group to
      return to their official station on
      week-ends and/or daily when the co&
      of transportation is less than the
      per diem cost of maintaining the en-
      tire group in the field. See,:H.B.
      133, Acts 55th Legislature, R.S. (Ap-
      propriation Bill) General Provisions
      Section 31g, at pg. 1155.
             "The Division of School Audits
       has consistently followed this policy.
       However, the Comptroller of Public
Honorable J. W. Edgar, page 2 (W-660)


        Accounts is refusing to pay'the
        April expense account for one of
        our field auditors, said expense
        account having been submitted in
        accordance with the above stated
        policy. The Comptroller contends
        that the definition of 'cheaper'
        as shown in Sec. jig, supra, re-
        fers to one employee, and that we
        cannot group employees. . . .'
        The question you pose Is as follows?
              II     whether the policy
        followed by-this agency and the
        method employed in filing expense
        claims where a group return la in-
        volved Is in acoordance with the
        legislative Intent set out In the
        current General Appropriation Act."
        In determining the intent of the Leglslature
with regard to travel expense and per diem allowance
for State employees we must look to the wording of
House Bill No. 133, Acts of the 55th Legislature,
Regular Session, 1957, hereinafter referred to as the
Appropriation Act.
        Section 29(e) of Article VI of the General
Provisions of the Appropriation Act provides that the
"heads of agencies shall plan the travel of all em-
ployees under their aut$ority so as to achieve maximum
economy and efficiency.
        Section 30(a) of Article VI of the General Pro-
xisions of the Appropriation Act provides that where
 . . . two or more employees travel in a single private
conveyance, only one shall receive a transporatlon allow-
ance, but this provision shall not preclude each traveler
from receiving a per diem allowance ; thus further showing
a legislative intent toward economy by allowing only one em-
ployee a transportation allowance where a group travels to-
gether, while allowing all of the employees a per diem allow-
ante.
Honorable J. W. Edgar, Page 3 (WW-660)


        Keeping the foregoing Btatemetitein mind, let UB
now consider the following portion of Section 31 (g) of
Article VI of the AppropriationAct:
            "Except when it is cheaper, a
       traveling State employee may return
       to his headquartersdaily or on the
       week-end rather than etay out at
       State's expense; cheaper -- as It
       applies to daily round trips shall
       be determinedby aomputing the mlle-
       age and per diem on a ~dallybaels
       and the entire mileage and per diem
       on any one day shall not exceed the
       per diem allowance of $8.00."
        Thus, in our opinion, there can be no doubt that
the Legislatureintended, and has expressed lta intent,
~~~~se;gn;cm~a.:~~;ff++$v3yahall be the primary consldera-
                         and reimbursementfor the travel
of State employees in the performanaeof their duties.
        The portion of Seation 31(g) quoted above makes it
alear that an employee traveling alone may make daily round
trlpa only when the round trip mileage allowance and per
diem does not exceed his m&xlmum per diem allowance of $8.00.
        Let us now aonaider the situation where two or more
State employees are traveling together by private conveyance.
As we have pointed out above, group travel of this nature was
intended by the Legislature;only one of the group shall re-
ceive a travel allowance and all may received per diem. The
maximum per diem would be $8.00 times the number of employees.
If the mileage allowanae for a dally round trip, plue what-
ever the per diem for the group would be, does not exceed
$8.00 times the number of employees In the group, it would
not be as eaonomiaalfor the group to stay out at State's
expense as it would be to return to headquarters.
        If a round trip is not made, the obvious result in
such a situation is a greater expenditureof State funds.
This would not be in keeping with the express Intent of the
Legislatureto effectuate a poliay of eaonomy and efficiency
with regard to the travel of State employees.
Honorable J. W. Edgar, page 4 (WW-660)


        Therefore, in our opinion, considering the
Legislature's express authority for group travel in
Section 30(a), the Legislature Intended that such
group travel be accomplished with ,economyand effi-
ciency and that group travel with regard to daily
round trips be governed by the provision of Section
31(g) quoted above. That is to say, that even though
the wording of this provision governing dally round
trips speaks of 'employee" in the singular, in our
opinion the Legislature Intended that 'employee" ln-
elude employees traveling in a group and that the
 8.00 per diem referred to,in Section 31(g) means
 8.00 per diem per member of the group.
        We therefore answer your question by saying
that the policy followed by the Texas Education Agency
and the method employed in filing expense claims where
a group return is involved is In accord with the legis-
lative Intent set out In the current General Appropria-
tion Act.
                       SUMMARY
            The Intent of the Legislature
            with regard to travel of State
            employees is that it be accom-
            plished with economy and
            efficiency. This Intent applies~~
            to an employee traveling,alone
            as well as emnloyeea traveling
            in groups. Therefore, Section
            31(g), H. B. 133, Acts of 55th
            Legislature, Regular Session,
            1957, p. 1155, whiah is the au-
            thorization for daily round trips,
            though worded in&he singular
            applies to group travel. The
            policy followed by the Texas Edu-
            cation Agency where a group return
Honorable J. W. Edgar, page 5 (ww-660)


            1s involved is in accord with
            the intent of the Legislature.

                         Very truly youra,
                         WILL WILSON
                         Attorney General of Texas




WOS:rm
APPROVED:
OPINION COMMITTEE
L. P. Lollar,~Chairman
Marvin F. Sentell
Charles D. Cabaniss
Paul W. Floyd, Jr.
Jack Goodman
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert